   Case: 2:15-cr-00247-ALM Doc #: 36 Filed: 12/01/20 Page: 1 of 12 PAGEID #: 195




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

UNITED STATES OF AMERICA,                          :
                                                   : Case No. 2:15-cr-00247
               Plaintiff,                          :
                                                   : CHIEF JUDGE ALGENON L. MARBLEY
       v.                                          :
                                                   :
ROOSEVELT KELLY,                                   :
                                                   :
               Defendant.                          :

                                       OPINION & ORDER

       This matter comes before the Court on Defendant Roosevelt Kelly’s Motion for

Reconsideration. (ECF No. 33). For the following reasons, Defendant’s Motion for

Reconsideration is GRANTED.

                                     I.      BACKGROUND

       On May 13, 2016, Roosevelt Kelly was sentenced to 84 months of imprisonment and 3

years of supervised released for one count of unlawful possession of a firearm by a felon in

violation of 18 U.S.C. § 922(g)(1). (ECF No. 21). On October 28, 2020, this Court issued an

Opinion and Order denying without prejudice Mr. Kelly’s Motion for Compassionate Release,

finding that Mr. Kelly had failed to avail himself of all available appeals and that his administrative

remedies were not exhausted. (ECF No. 32). On November 6, 2020, the Defendant filed a Motion

for Reconsideration of that Opinion and Order. (ECF No. 33). The Defendant argues that 18 U.S.C.

§ 3582(c)(1)(A) does not require an incarcerated person to exhaust all appeals available; he must

pursue Bureau of Prisons (“BOP”) remedies fully up and until 30 days after the warden receives

his request. (Id. at 1–2). In support of this argument, Defendant cites United States v. Alam, 960

F.3d 831 (6th Cir. 2020), in which the Sixth Circuit found that “prisoners who seek compassionate
   Case: 2:15-cr-00247-ALM Doc #: 36 Filed: 12/01/20 Page: 2 of 12 PAGEID #: 196




release have the option to take their claim to federal court within 30 days, no matter the appeals

available.” 960 F.3d at 834. On November 20, 2020, the Government filed a Response in

Opposition. (ECF No. 34). After summarizing Mr. Kelly’s arguments, the Government “concedes

that the defendant has exhausted his administrative remedies” under Alam and discloses that the

Government is required to do so “[a]s a matter of Department of Justice policy,” even though Mr.

Kelly did not pursue all appeals. (Id. at 3–4). The Government then argues that Mr. Kelly has failed

to establish “extraordinary and compelling reasons” justifying his release, that the sentencing

factors under 18 U.S.C. § 3553(a) weigh against his release, and that he poses a danger to the

community—even more so now that he has allegedly contracted COVID-19. (Id. at 4–8).

                               II.     STANDARD OF REVIEW

       Under Federal Rule of Civil Procedure 59(e), a court will reconsider its own prior decision

“if the moving party demonstrates: (1) a clear error of law; (2) newly discovered evidence that was

not previously available to the parties; or (3) an intervening change in controlling law.” Owner-

Operator Indep. Drivers Ass’n, Inc. v. Arctic Express, Inc., 288 F. Supp. 2d 895, 900 (S.D. Ohio

2003). Courts may also alter or amend a judgment when necessary “to prevent manifest injustice.”

GenCorp., Inc. v. Am. Int’l Underwriters, 178 F.3d 804, 834 (6th Cir. 1999). Reconsideration due

to a finding of manifest injustice or a clear error of law requires “unique circumstances,” such as

complete failure to address an issue or claim. McWhorter v. ELSEA, Inc., No. 2:00-cv-473, 2006

WL 3483964, at *2 (S.D. Ohio Nov. 30, 2006) (citing Collison v. Int’l Chem. Workers Union,

Local 217, 34 F.3d 233, 236 (4th Cir. 1994)). District courts have “considerable discretion under

Rule 59(e).” GenCorp, Inc., 178 F.3d at 834 (citing Lavespere v. Niagara Mach. & Tool Works,

Inc., 910 F.2d 167, 174 (5th Cir.1990)). While courts have this considerable discretion, relief under

Rule 59(e) is an “extraordinary remedy to be employed sparingly in the interests of finality and



                                                 2
   Case: 2:15-cr-00247-ALM Doc #: 36 Filed: 12/01/20 Page: 3 of 12 PAGEID #: 197




conservation of scarce judicial resources.” Hernandez v. City of Saginaw, No. 12-cv-11916, 2013

WL 4052632, at *2 (E.D. Mich. Aug. 12, 2013) (quoting Wendy’s Int’l, Inc. v. Nu–Cape Constr.,

Inc., 169 F.R.D. 680, 685 (M.D. Fla. 1996)).

                                      III.    LAW & ANALYSIS

                                A.      Motion for Reconsideration

        Pursuant to 18 U.S.C. § 3582(c)(1)(A), a sentencing court may reduce a term of

imprisonment, but only “after the defendant has fully exhausted all administrative rights to appeal

a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30

days from the receipt of such a request by the warden of the defendant’s facility.” 18 U.S.C.

§ 3582(c)(1)(A); see also United States v. Alam, 960 F.3d 831, 832 (6th Cir. 2020). The Sixth

Circuit held that this requirement is not a jurisdictional rule, but a claim-processing rule that “binds

the courts only when properly asserted and not forfeited.” Alam, 960 F.3d at 833. In Alam, the

statute’s requirement was characterized by the Sixth Circuit as a “mandatory condition.” Id. at 834.

        Central to this Court’s prior decision was the issue of whether Mr. Kelly had pursued all

of his administrative appeals with the BOP. (ECF No. 32 at 2–3). In his motion, Mr. Kelly argued

that he had affirmatively met the requirements of Section 3852(c)(1)(A) because he had waited for

more than 30 days after submitting his request to the Warden. (ECF No. 28 at 10–11). Mr. Kelly

then directed to this Court the following: “If the Court finds that 18 U.S.C. § 3582(c)(1)(A) would

require Mr. Kelly to exhaust all administrative appeals prior to seeking review in this Court, Mr.

Kelly asks the Court to waive that requirement.” (ECF No. 28 at 11). In its response, the

Government cast doubt on whether Mr. Kelly had properly exhausted his remedies. (ECF No. 30

at 4 n.3). In support of this assertion, the Government cited several cases finding that the

application of Section 3852(c)(1)(A) varied depending on whether the Warden responded to an



                                                   3
    Case: 2:15-cr-00247-ALM Doc #: 36 Filed: 12/01/20 Page: 4 of 12 PAGEID #: 198




incarcerated person’s request for relief or failed to do so. (See id.). Given that the Warden in this

case had denied Mr. Kelly’s request within 30 days and Mr. Kelly had failed to appeal further that

decision, the Government suggested there existed a “persuasive argument” that the Defendant’s

motion was not properly ripe for review yet. (Id.). This Court, concerned with the potential for

arbitrary and capricious enforcement of the claim-processing rule by the Government, determined

that exhaustion was necessary when an incarcerated person had received a denial from a Warden

before 30 days had elapsed. (ECF No. 32 at 4–5).

        Now, Mr. Kelly seeks reconsideration of the decision, arguing that exhaustion of BOP

remedies is not required under 18 U.S.C. § 3582(c)(1)(A) after 30 days have passed, regardless of

whether the Warden has acted. (ECF No. 33 at 1). In support of his argument, the Defendant points

this Court to language in United States v. Alam, wherein the Sixth Circuit noted that those seeking

compassionate release “have the option to take their claim to federal court within 30 days, no

matter the appeals available to them.” 960 F.3d at 834. The Government has filed a response in

opposition to the Defendant’s motion and has conceded that the Defendant has exhausted his

administrative remedies because 30 days have passed. (ECF No. 34 at 3). The Government notes

that it is a “matter of Department of Justice policy” that it must concede the statutory exhaustion

requirement when 30 days have passed between the submission of a request for compassionate

relief to a warden and the filing of a motion in federal court. (Id.). This, however, is not the position

that the Government took in its original response: the Government suggested that Mr. Kelly needed

to fully exhaust his administrative appeals, but that it intended to waive the mandatory claim-

processing rule in this instance. (ECF No. 30 at 4).1


1
  This Court notes that it has received several contradictory responses from the Government in various compassionate
release matters, where the Government sometimes purports to waive the claim-processing exhaustion rule and other
times seeks to enforce this rule, where 30 days have already elapsed. As a result of the uncertainty created by the
Government’s inconsistency as to when it would seek to enforce the rule in any one case, this Court issued its prior

                                                         4
   Case: 2:15-cr-00247-ALM Doc #: 36 Filed: 12/01/20 Page: 5 of 12 PAGEID #: 199




        The Sixth Circuit’s discussion of administrative appeals in Alam is dispositive here. An

individual seeking compassionate release may bring such a motion in this Court after 30 days have

elapsed from the warden’s receipt of her motion, “no matter the appeals available.” 960 F.3d at

834. In Alam, the defendant seeking release had not waited 30 days before bringing his motion in

federal court. Id. at 832. The Sixth Circuit explained that defendants are able to “pursue

administrative review,” but need not do so if 30 days have elapsed. Id. at 836. Following Alam, a

motion for compassionate review will be ripe in either of the following circumstances: (1) if an

incarcerated person receives a denial and is able to fully exhaust all of her administrative remedies

before the 30-day waiting period has elapsed; or (2) whenever an incarcerated person waits 30

days from the date she submitted her request to the warden, regardless of whether the warden

responds. In light of this language in Alam, this Court finds that it is necessary to withdraw its

earlier Opinion and Order (ECF No. 32) to prevent manifest injustice. Accordingly, the

Defendant’s Motion for Reconsideration (ECF No. 33) is GRANTED.

                               B.       Motion for Compassionate Release

        In view of the foregoing discussion, this Court finds that Mr. Kelly’s Motion for

Compassionate Release is ripe for review because more than 30 days have elapsed between his

original request to the Warden and the filing of his motion in federal court. This Court will now

address the merits of Mr. Kelly’s Motion for Compassionate Release (ECF No. 28).

        Pursuant to 18 U.S.C. § 3582(c)(1)(A), a sentencing court may “reduce the term of

imprisonment” of a defendant for “extraordinary and compelling reasons” once the exhaustion

requirement or 30-day waiting requirement has been satisfied. 18 U.S.C. § 3582(c)(1)(A); Alam,

960 F.3d at 834. A district court’s decision under Section 3582(c)(1)(A) will be reviewed for abuse


decision in Kelly to promote judicial administration by minimizing this uncertainty and waste of judicial resources.
(ECF No. 32 at 4).

                                                         5
   Case: 2:15-cr-00247-ALM Doc #: 36 Filed: 12/01/20 Page: 6 of 12 PAGEID #: 200




of discretion and a district court “must supply ‘specific factual reasons’” in support of its

compassionate release decision. United States v. Jones, --- F.3d ----, 2020 WL 6817488, at *10

(6th Cir. Nov. 20, 2020). In United States v. Jones, the Sixth Circuit recently clarified the

mechanics of compassionate review under 18 U.S.C. § 3582 where an incarcerated person has

brought a motion on his own behalf. Prior to this decision, the continued applicability of U.S.

Sentencing Guideline § 1B1.13 in compassionate release proceedings brought directly by

incarcerated persons had been unresolved. Jones, 2020 WL 6817488, at *1. In Jones, the Sixth

Circuit announced that U.S.S.G. § 1B1.13 is no longer considered an “applicable” policy statement

“in cases where incarcerated persons file their own motions in district court for compassionate

release.” Id.

        The Jones court also clarified that district courts should follow a three-step analysis when

considering motions for compassionate release. Id. at *6. First, district courts must find whether

“extraordinary and compelling reasons warrant” a sentence reduction. Id. Second, a court must

determine whether the reduction is consistent with applicable policy statements issued by the

Sentencing Commission. Id. Given that the Jones court found that U.S.S.G. § 1B1.13 was no

longer applicable to motions brought by incarcerated persons on their own behalf, federal district

courts may now skip this step in those instances and “have full discretion to define ‘extraordinary

and compelling’ without consulting the policy statement.” Id. at *9. Third, a court must consider

the factors set forth in 18 U.S.C. § 3553(a) and determine whether, in the court’s discretion, the

reduction authorized by the statute is “warranted in whole or in part under the particular

circumstances of the case.” Id. at *6 (quoting Dillon v. United States, 560 U.S. 817, 827 (2010)).




                                                 6
   Case: 2:15-cr-00247-ALM Doc #: 36 Filed: 12/01/20 Page: 7 of 12 PAGEID #: 201




                    1. “Extraordinary and Compelling Reasons” Analysis

       Under the analysis set forth in Jones, this Court must first determine whether

“extraordinary and compelling reasons” warrant a reduction in sentence under 18 U.S.C.

§ 3852(c)(1)(A)(i). This court has “full discretion to define ‘extraordinary and compelling’”

without consulting the policy statement § 1B1.13.” Jones, 2020 WL 6817488, at *9. In his original

Motion, Mr. Kelly argued that his numerous medical conditions, including obesity, diabetes, and

heart complications, would place him at greater risk of severe illness or more imminent death if he

contracts COVID-19. (ECF No. 28 at 7). In support of his Motion, the Defendant cites several

decisions where federal courts have ordered the release of defendants who have a similar diagnosis.

(Id. at 9–10). In opposition, filed prior to the decision in Jones, the Government contended that

this Court was bound by the Sentencing Commission’s policy statement in determining

“extraordinary and compelling reasons” and that Mr. Kelly did not fall into any of the categories

in U.S.S.G. § 1B1.13. (ECF No. 30 at 7. The Government also notes that a chronic medical

condition putting an incarcerated person at elevated risk of serious illness or death from COVID-

19 may, in combination with the COVID-19 pandemic, constitute an “extraordinary and

compelling reason” under the First Step Act. (Id. at 8–9). The Government concedes that Mr.

Kelly’s diagnosis of Type 2 diabetes and obesity would place him at a higher risk of COVID-19

complications, but argues that he has failed to demonstrate an actual diagnosis of these conditions.

(Id. at 9). Mr. Kelly filed a reply and attached a copy of his medical records, dated March 6, 2020,

showing these diagnoses. (ECF No. 31-1 at 3).

       On November 27, 2020, Defendant filed a Reply to the Motion for Reconsideration,

attaching his positive COVID-19 test result from October 2020. (ECF No. 35-1). The Government

had argued that contracting COVID-19 would undermine the Defendant’s request for



                                                 7
    Case: 2:15-cr-00247-ALM Doc #: 36 Filed: 12/01/20 Page: 8 of 12 PAGEID #: 202




compassionate relief “because granting him relief would not provide the protection he seeks, to

wit, reduction of the risk of becoming infected with the virus.” (ECF No. 34 at 4–5). The

Government further argues that compassionate release should be denied to a COVID-19 positive

individual where it is not demonstrated that an individual is afflicted with severe illness, that he

cannot provide self-care, that he is not expected to recover, or that the medical care available is

inadequate. (Id. at 5). In response to these arguments, Mr. Kelly argues that he is still at risk of

infection from the same strain or a different strain,” and that such reinfection could be fatal. (ECF

No. 35 at 2). He also notes that there can be serious long-term consequences from COVID-19

infections. (Id. at 2–3). Mr. Kelly also notes that he is unable properly to care for himself or follow

CDC guidelines within the BOP. (Id.).

        As an initial matter, this Court recognizes the devastating impact of the COVID-19

pandemic and that prison populations are subject to heightened vulnerability. The spread of

COVID-19 in prisons has been well documented and FCI Allenwood’s medium security complex,

where Mr. Kelly is confined, had 49 active cases of COVID-19 among the incarcerated population

as of November 23, 2020.2 With respect to Mr. Kelly’s medical conditions, the CDC has indicated

that individuals with serious underlying health conditions—including obesity and Type 2 diabetes

mellitus—are at a higher risk for severe illness from COVID-19.3 Mr. Kelly has already been

infected with COVID-19 in early October 2020 and his filed Reply on November 27, 2020 suggests

that he has made a recovery. (ECF No. 35). In his Reply, he raises the potential for reinfection of

COVID-19, or a first infection of a different strain, as continued reasons necessitating




2
 See BOP, COVID-19 Coronavirus, https://www.bop.gov/coronavirus/, last accessed 11/23/2020 at 4:00 p.m.
3
 See CDC, People Who Are at Higher Risk for Severe Illness, https://www.cdc.gov/coronavirus/2019-ncov/need-
extra-precautions/people-with-medical-
conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-ncov%2Fneed-
extra-precautions%2Fgroups-at-higher-risk.html, last accessed 11/23/2020 at 4:00 p.m.

                                                      8
   Case: 2:15-cr-00247-ALM Doc #: 36 Filed: 12/01/20 Page: 9 of 12 PAGEID #: 203




compassionate relief. He also raises the issue of potential long-term complications from COVID-

19, but he does not assert that he is experiencing any continued health complications from his

infection.

       This Court does not reach the issue of whether an individual who has contracted and

recovered from COVID-19 can still demonstrate “extraordinary and compelling reasons” within

the meaning of the First Step Act based on the potential for reinfection and longer-term

complications. Even if Mr. Kelly suceed on his arguments that reinfection and longer-term health

complications, coupled with his current diagnoses, could constitute “extraordinary and compelling

reasons” within the meaning of the First Step Act, this Court would deny him relief based on an

analysis of the Section 3553(a) sentencing factors.

                          2. Section 3553 Sentencing Factors Analysis

       When an incarcerated person demonstrates “extraordinary and compelling reasons” which

could justify a reduction in sentence, this Court must also consider “all relevant § 3553(a) factors

before rendering a compassionate release decision.” Jones, 2020 WL 6817488, at *11. A court

does not need to “specifically articulat[e]” every single Section 3553(a) factor in its analysis;

rather, the record “as a whole” must indicate that the pertinent factors were taken into account by

the court. Id. For a reviewing court, the record as a whole will constitute both the original

sentencing proceeding and the compassionate release decision. Id. at *11–12. Section 3553(a)

instructs a court to consider:

       (1) the nature and circumstances of the offense and the history and characteristics of the
           defendant;

       (2) the need for the sentence imposed—

               (A) to reflect the seriousness of the offense, to promote respect for the law, and to
                   provide just punishment for the offense;



                                                 9
  Case: 2:15-cr-00247-ALM Doc #: 36 Filed: 12/01/20 Page: 10 of 12 PAGEID #: 204




               (B) to afford adequate deterrence to criminal conduct;

               (C) to protect the public from further crimes of the defendant; and

               (D) to provide the defendant with needed educational or vocational training,
                   medical care, or other correctional treatment in the most effective manner;

       (3) the kinds of sentences available;

       (4) the kinds of sentence and the sentencing range established for ... the applicable category
           of offense committed by the applicable category of defendant as set forth in the
           guidelines ...;

       (5) any pertinent policy statement ... issued by the Sentencing Commission ...;

       (6) the need to avoid unwarranted sentence disparities among defendants with similar
           records who have been found guilty of similar conduct; and the need to provide
           restitution to any victims of the offense.

18 U.S.C. § 3553(a).

       In support of his Motion for Compassionate Release, Mr. Kelly argues that a reduction in

his sentence would not diminish the seriousness of the offense or present a risk to the public. (ECF

No. 28 at 11). Mr. Kelly has completed life skills classes while incarcerated and was last

disciplined nearly two-and-a-half years ago. (ECF No. 28 at 11–12). With good conduct time

credited, Mr. Kelly has approximately one year left of his sentence and seeks an order reducing it

to time served. (Id. at 12). In his Reply, Mr. Kelly further highlights that he has experienced

“mental growth,” as evidenced by his ability to complete a drug education and treatment program,

when he had previously withdrawn from such a program. (ECF No. 31 at 3). He also notes that

recidivism studies show that individuals are less likely to reoffend as they grow older, and that he

is now nearly 50 years old, suggesting that he is no longer a threat to society. (Id. at 4).

       The Government opposes this request on the grounds that the Section 3553(a) factors

“weigh strongly against this request for premature release.” (ECF No. 30 at 10). The Government

draws this Court’s attention to the seriousness of the underlying offense, the Defendant’s criminal

                                                  10
  Case: 2:15-cr-00247-ALM Doc #: 36 Filed: 12/01/20 Page: 11 of 12 PAGEID #: 205




history, including several violent offenses, and personal characteristics. (Id. at 10–12). The

Government also argues that, if Mr. Kelly has in fact contracted COVID-19, “his medical condition

makes him more of a danger to the community.” (ECF No. 34 at 8).

       Mr. Kelly pled guilty in 2015 to one count of illegal possession of a firearm by a convicted

felon in violation of §§ 922(g)(1) and 924(a)(2) and was sentenced by this Court on May 3, 2016.

(ECF Nos. 10, 21). At his sentencing hearing, this Court considered the Defendant’s mental health,

mitigating circumstances surrounding the underlying events, and the nature and extent of the

Defendant’s criminal record. (ECF No. 24). This Court also considered the need to protect the

public safety in imposing a sentence. (Id.). In imposing its sentence, this Court considered all of

the Section 3553(a) factors, but emphasized seriousness of the offense, the nature and

characteristics of the defendant including his age, mental health condition, and extensive criminal

record, and the need to protect public safety. (Id.). Mr. Kelly was sentenced to 84 months of

imprisonment and a 3-year term of supervised release. (ECF No. 21).

       This Court must consider both the health risk to the individual and the interests served by

continued incarceration based on the nature and seriousness of the offense. This Court again finds

that the seriousness of the offense and the Defendant’s criminal record, including violent offenses,

counsels in favor of denying a reduction in sentence. Mr. Kelly has a lengthy criminal history

leading up to the current offense, in which Mr. Kelly has fired shots at others in the course of both

arguments and robberies, used a stun gun against a police officer, and poured hot grease onto an

individual who was bound up. (PSI ¶¶ 19–62). After his release for felonious assault at age 41, Mr.

Kelly violated the terms of his supervised release by illegally carrying a firearm. (PSI ¶¶ 8, 62).

This Court concludes that the nature of the Defendant’s crime in this case, as well as his history of

violence, are of serious concern to the community. The Court therefore finds that the retribution,



                                                 11
  Case: 2:15-cr-00247-ALM Doc #: 36 Filed: 12/01/20 Page: 12 of 12 PAGEID #: 206




deterrence, incapacitation, and rehabilitation interests served by the original sentence counsel

against early release in this case.

        For these reasons, Mr. Kelly’s Motion for Compassionate Release (ECF No. 28) is

DENIED.

                                      IV.   CONCLUSION

        For these reasons, Mr. Kelly’s Motion for Reconsideration (ECF No. 33) is GRANTED

and    his    Motion     for    Compassionate   Release   (ECF     No.    28)   is   DENIED.



        IT IS SO ORDERED.



                                            ALGENON L. MARBLEY
                                            CHIEF UNITED STATES DISTRICT JUDGE

DATED: December 1, 2020




                                                12
